Exhibit 10.2(n)

Schedule A

Notice of Restricted Stock Unit Grant

 

Participant:    [—] Company:    WellPoint, Inc. Notice:    You have been granted
the following award of restricted stock units of common stock of the Company in
accordance with the terms of the Plan and the attached Restricted Stock Unit
Award Agreement. Plan:    WellPoint Incentive Compensation Plan Grant:   

Grant Date: [—]

Number of Restricted Stock Units: [—]

Period of Restriction:    The Period of Restriction applicable to the number of
your Restricted Stock Units listed in the “Shares” column below shall commence
on the Grant Date and shall lapse on the date listed in the “Lapse Date” column
below.     

Shares

  

Lapse Date

                     In the event that a Change of Control (as defined in the
Plan)1 occurs before your Termination, your Restricted Stock Unit Grant will
remain subject to the terms of this Agreement, unless the successor company does
not assume the Restricted Stock Unit Grant. If the successor company does not
assume the Restricted Stock Unit Grant, then the Period of Restriction shall
immediately lapse upon a Change of Control. Rejection:    If you do not want to
accept your Restricted Stock Units, please return this Agreement, executed by
you on the last page of this Agreement, at any time within sixty (60) days after
the Grant Date to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration. Do not return a signed copy of this
Agreement if you accept your Restricted Stock Units. If you do not return a
signed copy of this Agreement within sixty (60) days after the Grant Date, you
will have accepted your Restricted Stock Units and agreed to the terms and
conditions set forth in this Agreement and the terms and conditions of the Plan.

 

1

For restricted stock unit awards to Angela F. Braly, “Change in Control” is
defined in her Employment Agreement with the Company dated February 24, 2007
(“Employment Agreement”) and this paragraph contains the appropriate references
to her Employment Agreement.

 

RSU Agreement

 

- 1 -



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between
WellPoint, Inc. (the “Company”) and the Participant set forth in the Grant
Notice. The Grant Notice is included in and made part of this Agreement.

1. Period of Restriction. The Period of Restriction with respect to the
Restricted Stock Units shall be as set forth in the Grant Notice (the “Period of
Restriction”). The Participant acknowledges that prior to the expiration of the
applicable portion of the Period of Restriction, the Restricted Stock Units may
not be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated
or otherwise disposed of (whether voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the expiration of the applicable
portion of the Period of Restriction in the attached Grant Notice, the
restrictions set forth in this Agreement with respect to the Restricted Stock
Units theretofore subject to such expired Period of Restriction shall lapse and
the Shares covered by the related portion of the award shall be delivered,
except as may be provided in accordance with Section 9 hereof.

2. Ownership. Upon expiration of the applicable portion of the Period of
Restriction and subject to the performance measure described in the attached
Grant Notice, the Company shall transfer the Shares covered by the related
portion of the award to the Participant’s account with the Company’s captive
broker.

3. Termination.

(a) Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of
service), the restrictions upon the Restricted Stock shall continue to lapse
throughout the Period of Restriction; provided, however, that if the
Participant’s Termination due to Retirement is during the calendar year of the
Grant Date, the Restricted Stock Units shall be forfeited on a pro-rata basis,
measured by the number of months in that calendar year during which the
Participant was employed by the Company or an Affiliate (e.g., if the
Participant’s Retirement occurs in September, 25% (or  3/12) of the Restricted
Stock Units will be forfeited), and the Period of Restriction on the
non-forfeited portion of the Restricted Stock Units shall continue to lapse
throughout the Period of Restriction, subject to the performance measure
described in the attached Grant Notice.2

(b) Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable
WellPoint Long-Term Disability Plan), then the Period of Restriction shall
immediately lapse, causing any restrictions which would otherwise remain on the
Restricted Stock Units to immediately lapse.3

(c) Other Terminations. Unless Section 3(d) is applicable, if the Participant’s
Termination is by the Company or an Affiliate or by the Participant for any
reason other than death, Disability or Retirement, then all Restricted Stock
Units for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.

(d) Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause
(for purposes of this Agreement, defined as a violation of a “work guideline” as
such term is defined in the WellPoint Associate Handbook) or (ii), if the
Participant participates in the WellPoint, Inc. Executive Agreement Plan (the
“Agreement Plan”), by the Participant for Good Reason (as defined in the
Agreement Plan), then the Period of Restriction on all Restricted Stock Units
shall immediately lapse, causing any restrictions which would otherwise remain
on the Restricted Stock Units to immediately lapse.4

 

2

Deleted in non-annual retention awards; paragraph is deleted from Angela F.
Braly’s restricted stock unit awards.

3

For awards to Angela F. Braly, “Disability” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

4

For awards to Angela F. Braly, “Change in Control” is defined in her Employment
Agreement and this section contains the appropriate reference to her Employment
Agreement.

 

RSU Agreement

 

- 2 -



--------------------------------------------------------------------------------

(e) Clawback Provision. Notwithstanding any other provisions of this Agreement
to the contrary, in the event that the Participant is a non-executive
participant in the WellPoint, Inc. Executive Agreement Plan (the “Agreement
Plan”) or is an Executive (as defined by the Company) at the time of the
Participant’s Termination, regardless of whether the Executive is then a
participant in such Agreement Plan, the Restricted Stock Units shall be
forfeited if the Participant breaches any provision of Section 3.6 or 3.10 of
the Agreement Plan, in which case the Participant shall be subject to the
“Return of Consideration” provision contained in Section 3.7 of the Agreement
Plan.5

4. Transferability of the Restricted Stock Units. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Restricted Stock Units
(to the extent not previously terminated or forfeited) under this Agreement upon
the Participant’s death. Such designation under this Agreement may be revoked by
the Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Restricted Stock Units will become part of the
Participant’s estate.

5. Taxes and Withholdings. Upon the expiration of the applicable portion of the
Period of Restriction (and delivery of the underlying Shares), or as of which
the value of any Restricted Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall notify
the Company if the Participant wishes to pay the Company in cash, check or with
shares of WellPoint common stock already owned for the satisfaction of any taxes
of any kind required by law to be withheld with respect to such Restricted Stock
Units; provided, however, that pursuant to any procedures, and subject to any
limitations as the Compensation Committee of the Board of Directors of the
Company (“Committee”) may prescribe and subject to applicable law, if the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Period of Restriction, then the Participant will satisfy
such withholding obligations by withholding a portion otherwise deliverable to
the Participant pursuant to the Restricted Stock Units (provided, however, that
the amount of any portion so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income). Any such election made by the Participant must
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

6. No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Restricted Stock Units vest in
accordance with this Agreement.

7. No Right to Continued Employment. Neither the Restricted Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to have restrictions on the Restricted Stock Units
lapse is earned only by continuing as an employee of the Company or an Affiliate
at the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired, being granted the Restricted Stock Units or
acquiring Shares hereunder.

 

5

For awards to Angela F. Braly, restrictive covenants and clawback provisions are
included in her Employment Agreement and this section contains the appropriate
reference to her Employment Agreement.

 

RSU Agreement

 

- 3 -



--------------------------------------------------------------------------------

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.

9. Compliance with Laws and Regulations.

(a) The Restricted Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

(b) The Shares received upon the expiration of the applicable portion of the
Period of Restriction shall have been registered under the Securities Act of
1933 (“Securities Act”). If the Participant is an “affiliate” of the Company, as
that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.

(c) If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

10. Code Section 409A Compliance. It is intended that this Agreement meet the
short-term deferral exception from Code Section 409A. This Agreement and the
Plan shall be administered in a manner consistent with this intent and any
provision that would cause the Agreement or Plan to fail to satisfy this
exception shall have no force and effect.

11. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company’s records.

12. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

 

RSU Agreement

 

- 4 -



--------------------------------------------------------------------------------

WELLPOINT, INC. By:  

 

Printed:   William J. Ryan Its:   Chairman, Compensation Committee   WellPoint,
Inc. Board of Directors

I DO NOT accept this Restricted Stock Unit:

 

Signature:  

 

    Printed Name:  

 

  Date:  

 

 

RSU Agreement

 

- 5 -